 CAVERN SUPPLY CO.The Cavern Supply Company,Inc. and United SteelWorkers of America,AFL-CIOThe Cavern Supply Company,Inc. and United SteelWorkers of America,AFL-CIO Petitioner. Cases28-CA-2463 and 28-RC-2241May 15, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn December 22, 1972, Administrative Law JudgeJames R. Webster issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Administrative Law Judge'sdecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, The Cavern Supply Compa-ny, Inc., Carlsbad, New Mexico,its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.IT IS FURTHER ORDERED that(1) the challenges to theballots of Douglas Haney, Dorotha Shipman, EddieMinter, Bennie Grant, and W. R. Noftsker be over-ruled, (2) Petitioner's objections 2b and 2c be sus-tained and all other objections of Petitioner beoverruled, and (3) Case 28-RC-2241 be, and it herebyis, severed and remanded to the Regional Director toopen and count the ballots of Douglas Haney, Doro-tha Shipman, Eddie Minter,BennieGrant, and W. R.Noftsker, and toissue a revisedtally of ballots and acertification of representative if the United SteelWorkers of America, AFL-CIO, has received a ma-jority of the valid votes cast. In the event the Unionhas not received a majority, the election conducted onDecember 1, 1971, shall thereupon be set aside and anew election shall be conducted when the Regional583Director deems that circumstances permit a freechoice by the employees.1We note the following minor errors in sec. B of the Decision of theAdministrative Law Judge,which in noway affectthe result in this case: TheDecision statesthat Jordan,rather thanCaddell,toldMcDonald to followthe instructions of his "supervisor"on the occasion when McDonald refusedto `jerk coffee"as instructedby Haney. Due toa typographical error, theDecision states that in thefall of 1971,Haney was asked if "employer,"ratherthan employee,Roland Marshall,was nota prettygood person. In oneinstance,theDecision states thateach dayHaney or Department Head"Johnson," rather thanJordan,determinedhow muchchicken would beneededWe find no meet in Respondent's exception to the Administrative LawJudge's failure to find that the Board's decision in a prior proceeding (187NLRB160) isresjudicatawth respect to the supervisorystatus of employeeHaney. In the earlier case,the Board adopted the Administrative LawJudge's finding,basedsolelyon the complaint allegation and Respondent'sadmission in its answer, that employeeMax (Mike)Smith who, like Haney,was a "supervisor"in the cavern lunchroom,was a supervisor within themeaning ofthe Act.While Smith was a witness in that proceeding,neitherhis conduct nor his supervisory status was contested or litigated.According-ly, theBoard'sdecisionin the priorproceeding is not determinative ofHaney'ssupervisorystatus inthe presentproceeding..DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Administrative Law Judge: This casewas heard in Carlsbad, New Mexico, on June 20-23 andAugust 1-3, 1972, upon a complaint of the General Counseland answerof The Cavern Supply Company,Inc., hereincalled Respondent or Employer, and on an order consoli-dating cases issued by the Regional Director for Region 28of the National Labor Relations Board. The complaint wasissuedon April 10, 1972, on a charge filed November 12,1971. The complaint alleges that Respondent discrimina-torily discharged Douglas W. Haney and that Respondentillegally interrogated employees, thereby engaging in viola-tions of Section 8(a)(1) and (3) of the National Labor Rela-tionsAct, herein called the Act.The order consolidating cases was issued on April 10,1972, and directed hearing on Objections 2, 3, and 4 filedby the United Steel Workers of America, AFL-CIO,hereinreferred to as the Union or the Petitioner, in Case 28-RC-2241, and directed hearing on the challenged ballotscast by W. R. Noftsker, Douglas Haney, Dorotha Ship-man, Eddie Minter, and Bennie Grant. An election wasconducted in this case on December 1, 1971, with 17 votescast for Petitioner, 19 votes cast against the Union, and 5votes challenged.Briefs have been filed by the General Counsel and theRespondent and statement of position was filed by theUnion. These have been carefully considered. Upon theentire record, including my observation of the demeanor ofthe witnesses, I hereby make the following:FINDINGS OF FACTIJURISDICTIONRespondent is a New Mexico corporation with its office203 NLRB No. 97 584DECISIONSOF NATIONAL LABOR RELATIONS BOARDin Carlsbad, New Mexico. It is engaged in the operation ofa restaurant, a lunchroom, and a curio and gift shop at theCarlsbad Caverns National Park, approximately 20 milesfrom the city of Carlsbad. During the past 12-month period,Respondent purchased and received at its place of businessin New Mexico, foods, curios, restaurant supplies, and othergoods and materials of a value in excess of $50,000 that wereshipped directly from suppliers located in other States of theUnited States. During the same period, Respondent soldand distributed products and performed and provided serv-ices, the gross value of which exceeded $500,000.I find that Respondent is an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe UnitedSteelWorkers ofAmerica, AFL-CIO, is alabor organization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESAND OBJECTIONS TO ELECTIONA. The Issues1.Whether Douglas W. Haney was a supervisor withinthe meaningof the Act.2.Whether General Manager George Crump illegally in-terrogated and otherwise coerced Douglas Haney and otheremployees, and whether Department Head James Jordanillegally interrogated employees in November 1971.3.Regarding the challenged ballots of Dorotha Shipman,Eddie Minter, and Bennie Grant, were they supervisorswithin the meaning of the Act?4.Regarding the challenged ballot of W. R. Noftsker,was he an employee of Respondent or did he do accountingwork for Respondent as an independent contractor?5.Did Respondent interfere with the results of the elec-tion by acts of interrogation and coercion of employees, bythe discharge of Douglas Haney, by a speech made by com-pany attorney to employees on November 30, 1971, by thepresence of the company president and company attorneyin the company restaurant during the polling period, bypadding of payroll, and by the contents of letters distributedto employees by Respondent shortly before the election?B. Douglas Haney, Supervisor or EmployeeHaney was employed by Respondent in June 1968 andwas fired on November 2, 1971. He started his employmentas a temporary employee in the underground lunchroom.His status changed to that of permanent employee in Sep-tember 1968. In June 1969, Haney was promoted to theposition of "supervisor" in the underground lunchroom. Atthe time of his discharge, his immediate supervisor wasJames Jordan, the department head of the undergroundlunchroom. Jordan reported to Bob Lofton, assistant opera-tionsmanager, and to Bob Caddell, operations manager.George Crump was general manager.Respondent's operations are seasonal with the busy tour-ist season being from Memorial Day to Labor Day eachyear.CarlsbadCaverns are open year round, andRespondent's permanent staff of employees that workthroughout the year number about 29 hourly paid employ-ees, 5 hourly paid "supervisors" and 4 salaried departmentheads.BesidesJames Jordan as department head of theunderground lunchroom, there are department heads of therestaurant, the curio shop, and the nursery, all located at theentranceto Carlsbad Caverns. The food sold in the under-ground lunchroom consists of box lunches, sandwiches, softdrinks, and candy. Cooking is done in the restaurant aboveground. During the summer months, Respondent hires ap-proximately 90 additional temporary employees; these aredistributed among the four departments previously men-tioned. In addition to prepared lunches, tourists may pur-chase refreshments, curios, camera supplies, and relateditems in theunderground lunchroom.During the summer of 1971, there were two "supervisors"In the underground lunchroom under Department HeadJordan; these were Douglas Haney and Leonard Flores.Each had a crew of approximately 20 employees. In the fallof 1971, besides Jordan, there was one "supervisor," Haney,and eight other employees in the lunchroom.The work performed by the employees in the under-ground lunchroom consists of making sandwiches and pre-paring lunchboxes, dispensing of these items to customers,operating the cash register, sweeping the floor, emptyingtrashcans,cleaning tables, lunch counters, kitchen area,and the bailer room. Haney directed a crew of lunchroomemployees in these operations. During the summer months,the busy season, Haney spent approximately 50 to 60 per-cent of his time directing the work of the employees in hiscrew in the things that needed to be done; and theremain-der of the year, the off-season,Haney spent about 90 per-cent of his time in the manual work of the department and10 percent in directing other employees. The permanentemployees are experienced in the work of the departmentand do not require the direction needed by the summertemporary employees.The Caverns are open 7 days a week, and Jordan andHaney and all employees are scheduled for work 5 dayseach week. Due to the fact that each employee is off 2 dayseach week, the number at work each day in the summernecessarily consisted of about 15 employees and in the off-season of about 6 employees. During the 2 days that Jordanis off, Haney is the only one in the department directing thework of the employees, but the responsibilities and authori-ties of "department head" are taken over by OperationsManager Caddell or Assistant Operations Manager Lofton.In Jordan's absence if something came up that requiredaction by the department head, Haney would call eitherLofton or Caddell, who came down from the surface facili-ties to the underground lunchroom more often during daysthat Jordan was not there.From November 2, 1971, until late April 1972, when Ro-land Marshall was designated as "supervisor" in the lunch-room, a period of approximately 6 months, there was no"supervisor" in the lunchroom.Haney, and other comparable "supervisors"-DorothaShipman in the restaurant, Eddie Minter, and Bennie Grantin the curio shop-whose ballots were challenged at theBoard election of December 1, 1971, were hourly paid and CAVERN SUPPLY CO.received time and a half for overtime.Jordan and otherdepartment heads are salaried and receive no overtime pay.When Haneywas terminated,he was receiving$1.95 perhour.The hourlyrate of the other permanent employees inthe lunchroom was $1.60 to $1.80 per hour.In February 1969, the base rate of pay of Respondent'spermanent employees was $1.30 per hour, and this was therate Haney was receiving.On June 6, 1969,he was promot-ed to "supervisor"on a trial basis and his pay was increasedby 10 cents per hour to $1.40 per hour. On June 17, 1969,his designation as supervisor was made permanent and hisrate of pay was increased to $1.50 per hour. On January 29,1970, the base rate of pay for permanent employees wasincreasedto $1.45 per hour and Haney's rate was increasedto $1.75 per hour. On February 1, 1971, the base rate of thepermanent employees was increased to $1.60 per hour andHaney's rate was increased to $1.95.The base rate for sea-sonal employees was $1.10 per hour prior to February 1,1971, and was $1.25 per hour thereafter.Department Head Jordan's salaryexceeded Haney's baserate, computed on a monthly basis, by at least $200 permonth.At thetime of Haney's discharge,Bennie Grant, "super-visor" in the curio shop,was receiving$1.95 per hour, EddieMinter, "supervisor"in the curio shop was receiving $1.70per hour, Dorotha Shipman, "supervisor"in the restaurant,was receiving$1.70 per hour.On occasions Haney was confronted with the problem ofrecalcitrant employees or those engaged in misconduct. Onone occasion in the summer of 1971, some temporary em-ployees refused to empty trash cans.Haney told them hewould have them fired if they did not do the work and theydid the work. That evening, Operations Manager Caddellasked Haney if he had had any problems, and Haney toldhim of the trash can incident. Caddell told him, "You don'thave the right to do that, if you have any trouble, call meor call Bob Lofton, you don't have the right to tell themthat." Thereafter, when there was a similar problem, Haneytold the employees "either you're going to have to do it [thework],or I'm going to have to call Mr.Caddell or Mr.Lofton." Haney could reproach or reprimand employees,but regarding any serious violations,Crump testified, Ha-ney would reportthese to someone else.Sometime in the summerof 1971,Haney, in an effort tocut down on errors on cash registers,told cashiers in hiscrew that if their machines "turned out lousy" they wouldnot get a break the next day. He told Caddell of this effortto improve efficiency, and Caddell told him that he did nothave the right to tell the employees this.On another occasion,Haney caught two employees, Ter-ry Thomas and Frank Anderson, "cave crawling." He re-ported this to Lofton. Lofton came down to the lunchroomand talked to them. About 1 1/2 to 2 hours later, Loftoncalled down and told Haney to bring the two employees andtheir timesheets up to the office.Theywere terminated.Haney had made no recommendation as to action to betaken.On another occasion,employee Billy Earl Robertson re-fused to empty trash cans. Haney called and reported thematter to Lofton. Lofton told him to bring Robertson up tothe office. There, Lofton asked them to tell him exactly what585had happened. Haney told him what had occurred. Rob-ertsonwas askedifhe had directly refusedto followHaney's instructions, and he replied that he had.Lofton called President Crump and repeated the informa-tion to him. Haney then went back to the lunchroom. About30 minutes later, Lofton called and told him that Robertsonwould no longer be working there.Also, on other occasions, Haney reported misconduct ofcertain employees who were not terminated.In the summerof 1971, he told the Respondent that they could do withoutemployee Jerry Gee; no action was taken, although about2 weeks later, Gee was suspected of involvement in a theftof $50 and was terminated. Other employees that Haneyreported to supervision that they were not good workers andthat Respondent could do without, and who were not termi-nated,were Jewell Hair,Rita Rodriguez,Quinn Crabb, andLawrence Bass.A representative of management would talkto the employee involved and usually the problemwas recti-fied,at least to the satisfaction of management.OperationsManager Caddell testified as to Jewell Hair that she had abad habit of opening her mouth at the wrong time andsaying things, but that "we didn't fire her at that time be-cause we felt she could develop into a good employee." Asto Crabb, Haney was told that sincethe summer seasonwould be over in a day or two, they would just let him goahead and finish the season.All discharges are made by General Manager Crump; noone other than he has the authority to hire or fire.In connec-tionwith company records on the discharges of TerryThomas, Frank Anderson, and Billy Earl Robertson,Crump testified that "a full investigation is made of all theincidents relating to the dismissal or disciplining of anyemployee,after which a complete resume of the details ismade up in the office in Carlsbad and placed in theemployee's personnel folder."On another occasion,Haney complained to DepartmentHead Jordan that employee Rocky McDonald refused to"jerk coffee" when Haney told him to do so. Jordan wenttoMcDonald and told him he would follow instructions ofthe "supervisor" or take his timesheet to the main office andsee what could be done about it. McDonald then returnedto the coffeestand and jerked coffee.At the end of the summer in 1971, Haney wrote up evalu-ations on each of the terminated employees in his workcrew. This included such matters as how well they did theirwork and how well they got along with others, and generallycontained Haney's recommendation as to rehire. Thesewere utilized by Respondent when considering applicationsfrom such persons for future employment, or when calledby another employer forreference.GeneralManagerCrump, who does all the hiring, testified thatthere was noone whom he refused to rehire based solely upon an adverseevaluation or summary prepared by Haney. Also, employeePeggy Armstrong, on whom Haney wrote a very favorableevaluation, was not employed by Crump based on "otherreasons that came out during the conversation [that Crumphad with her] other than her previous employment that wasa very deciding factor in not reemploying this girl."In the fall of 1971, Lofton or Caddell told Haney theywere going to need another supervisor and Haney was askedif employer Roland Marshall was not a pretty good person 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Haney replied that Marshall would make a good super-visor.After Haney's discharge,Marshall was offered theposition,but did not accept it until April 1972.Haney assigned members of his crew to their specificjobs, such as serving the coffee,cleaning the tables, empty-ing trash cans, and taking over jobs for employees on breakperiods;he kept the timesheets on each employee and onhimself;he, along with Jordan and permanent employees,trained new employees.Haney checked the cash registertallies, and recounted the money if receipts and cash did nottally.If corrections were necessary,Haney, Jordan, or thecashiers signed the correction slips.Haney also completedforms provided on such matters as spoilage,lunch tally, andaccidents.Each day,Haney or Department Head Johnsondetermined how much chicken would be needed and howmany lunches were to be prepared;one or the other orderedmerchandise needed by the underground lunchroom fromthe kitchen or facilities above ground.On occasions em-ployees Carmen Biscaino or Roland Marshall would call upan order for candy.Although,in performing these dutiesHaney had to exercise judgment,his duties were all routineand repetitive and based on knowledge as to how the de-partment had functioned on prior days.Haney did not have theauthorityto excuse employees onhis crew from work.When an employee wanted to be offwork for any reason and called Haney at his home beforework,Haney told them to call Caddell or Lofton.When thisoccurred at work,he took the information from the employ-ee and relayed it to Caddell or Lofton for decision. Some-times the employee,after telling Haney, would take hisrequest for time off to Caddell or Lofton.IfHaney wereshorthanded,or if he thought the reason inadequate, hecould oppose letting an employee off, but Jordan,Lofton,or Caddell had the final say,although the recommendationsof "supervisor"are, in most cases, followed.On occasions Caddell or Lofton have called Haney re-garding the need for an additional employee temporarily inone of the departments above ground, and Haney has desig-nated one or more from his crew to be sent to the otherdepartment.Likewise,Haney has called them for someonewhen he has been shorthanded.During the busy season in the summer,Haney told em-ployees in his crew when to take their coffee and lunchbreaks; he assigned other employees to take over jobs ofemployees on breaks when this was necessary; and he wasresponsible to see that employees did not abuse their breakprivileges.C. Discharge of HaneyIn the fallof 1971, the Unionwas engaged in an organiza-tional campaign among Respondent's employees. Haneyjoined theUnion and, when he didso, he explained toUnion RepresentativeCornett hisjob as "supervisor." Hewas advised to the effect that he was not excluded from theprotectionof the Act. Haney activelysupportedthe Union'sorganizationdrive,was a memberof the Union's organizingcommittee,and about3 days prior to November 1, 1971, hestarted wearing two union buttonswhile at work.On November 1, about 4 p.m., OperationsManager Cad-to the office above ground.Whenhe arrived at the office,Respondent'sPresidentWilson and General ManagerCrump were there.Wilson showed Haney a memorandumdistributed by Respondnet to "supervisors" in August 1969,at the time Local 462 of the Retail Clerks InternationalAssociation was attempting to organize Respondent's em-ployees.This memorandum notified the "supervisors" thatthey were not to accept any papers or proposals on behalfof Respondent that related to union activities,and were notauthorized to speak or act on behalf of Respondent on anyunion matters.Crump then told Haney "You realize you can be fired bywearing those union buttons,don't you?"Haney repliedthat he did not. Crump then read something from a pam-phlet to the effect that the Company had the right to fire asupervisor for participating in union activities and it wouldnot be an unfair labor practice. Crump asked why Haneywanted a union.Haney told them of some of his complaints.Crump told him that if he took off the union buttons, theycould worksomethingout.Haney did not respond, butwhen he left the office,he took the union buttons off.At the end of the next workday, November 2, Haney wastold by Caddell to report to Respondent's office in down-town Carlsbad when Respondent's bus got into town. Ha-ney asked employee Roland Marshall to go with him as awitness.In the office was President Wilson, General Man-agerCrump, and OperationsManagerCaddell. Crump readfrom a slip of paper that"because it was determined thatyou [Haney] have not complied with previous instructionsissued prohibiting you, as a supervisor of this Company, torefrain from engaging in union activities regarding thisCompany, and your statement that you intended to contin-ue to do so,you are discharged from employment as of thisdate."D. Conclusions as to "Supervisors"In a case involving Respondent and the Retail ClerksInternational Association, Local 462, Case 28-CA-1936, inwhich the Board issued its Decision on December14, 1970,the complaint alleged,the answer admitted, and the Admin-istrative Law Judge found that Mike Smith, a "supervisor"in the lunchroom,was a supervisor within the meaning oftheAct.' Smith occupied a position identical to that ofHaney, and, in fact, they bothserved as shift lunchroomsupervisors at the same time.As thefinding that Smith wasa supervisor within the meaningof the Actwas not basedon a factual determination,but on legal conclusions con-tained in the pleadings,I find that it is not binding on me.Haney, and the employees whose ballots were challengedas supervisors, Dorotha Shipman,Eddie Minter, and Ben-nie Grant, all had the title of supervisor,and all had dutiesand authority equal to that of Haney; but it takes more thantitle to constitute a supervisor within the meaning of theAct. The Board and the courts have recognized a categoryof persons generally referred to as "leadmen"as employeeswithin the meaning of the Act.Leadmen exercise somecontrol and supervision over other employees. To be a su-dell came down to the lunchroom and asked Haney to come' 187 NLRB 160. CAVERN SUPPLY CO.pervisor within themeaningof the Act, a person must bevested with genuine management prerogatives. Authority tohire or fire,or in like manner, significantly to affect anemployee's tenure or terms and conditions of employmentwithout his actions being subject to review, constitutes onea supervisor within the meaning of the Act. Apparently,only GeneralManagerCrump has the authority to hire orfire.A person can also be a supervisor within the meaning ofthe Act if he can "effectively" recommend action of thisnature; but, to "effectively recommend" means that one'srecommendation be accepted without independent investi-gation and no more than cursory review of the merits ofsuch action. All of Haney's recommendations regarding re-hire, time off, promotion, or need for disciplinary actionwere independently investigated and evaluated;sometimesthey were followed;sometimesthey were not.Section 2(11) of the Act, in defining a supervisor, also setsforth as indicia of a supervisor, one who has authority "res-ponsibly" to direct employees and to adjust their grievances.But "responsibly to direct" carries thesameconnotation as"effectively to recommend" in that the acts performed arenot normally questioned or reviewed by superiors, and, fur-ther, that the acts are "not merely of a routine or clericalnature, but requires the use of independent judgment."The work performed by Haney's crew was of a routinenature; once it was learned, it was a matter of doing thatwhich needed to be done at the time it needed to be done,whether it was dispensing lunch boxes, sandwiches, coffee,candy, cleaning tables, counters, floors etc., counting mon-ey, or counting lunches. Haney's completing of time formsand other forms was also routine. He exercised his judgmentas to when certain jobs needed to be done, whether morelunches needed to be prepared, etc., yet these were all withinthe framework of his duties as formulated by past experi-ences on the job and by direction of superiors. FollowingHaney's discharge in November 1971, and until April 1972,no one was designated as "supervisor" in the lunchroom.Additionally, Haney, being hourly paid and only 15 centsper hour above the highest paid employee in his crew, wasaligned with employees in the area of wages, and signifi-cantly separated from Department Head Jordan and othermanagerial personnel. Jordan was salaried and received inexcess of $200 per month more than Haney.I find that Haney was at all times an employee in thecategory of "leadman," and not a supervisor within themeaning of the Act. In the busy summer months, his crewswelled from 8 to 20 in number; and with more employeesand inexperienced employees, he spent more time directingthem; nevertheless, his authority over them remained thesame."Supervisors" Grant, Minter, and Shipman were in thesame category as Haney as to authorities and duties andrelationships with their superiors and with departmental2N L R.B. v. Security Guard Service, Inc.,384 F.2d 143 (C.A. 5, 1967);NewFern RestoriumCo.,175 NLRB 871;Pueblo Supermarkets, Inc.,156 NLRB654;United States Gypsum Co.,118 NLRB 20. Alsosee Boyer Bros.,Inc,170NLRB1108, where line supervisors with authorities fairly similar in a num-ber of respectsto those ofHaney werefound to be supervisorswithin themeaningof the Act.587employees. Grant received the same hourly wage as Haney,but both Minter and Shipman received only $1.70 per hour.I find them to be employees, and not supervisors as definedin the Act.E. InterrogationsGeneral Manager Crump, under the thought that Haneyand the other "supervisors" of the samelevel asHaney, weresupervisors within the meaning of the Act, questioned themabout their union activities on and shortly before November1,1971, and instructed them not to say anything for oragainst the Union to anyone, and not to sign anything per-taining to the Union. He threatened Haney with dischargefor wearing union buttons. Having found that they wereemployees and not supervisors within the meaning of theAct, I find that Crump's interrogation of them about theirunion activities and his directions that theynot engage insuch activities, and his threat of discharge to Haney for suchactivities constituted unfair labor practices withinthe mean-ing of Section 8(a)(1) of the Act.At some date around the first part of November 1971,when employees first began wearing union buttons, severalemployees were sitting around a cashier stand in the lunch-room between tours; Department Head Jordan and parkservice employee Elmo Gee were with them. Gee noticedthe union buttons, and asked why they were wearing them.He and Jordan told them about the strikes that occurred atsome of themines in theCarlsbad area in the past. Jordanasked the employees why they wanted the Union. They toldhim that they wanted better salaries and better workingconditions. Some one asked him why he did not want aunion. Jordan reminded them of the $25 Christmas bonus,the profit sharing plan, and the hospitalization policy; thatif they got a union, they may not have this; that it wouldnot be all peaches and cream; that they would not get everything that they asked for; that everything had to be negotiat-ed.4In view of the fact that the employees present were wear-ing unionbuttons at the time, that Jordan did not initiatethe discussion about the Union, and that therewas a generaldiscussion of the merits and demerits of the Union, I findthat Jordan's asking them why they wanted the Union andhis statementto them that certain of their benefits may notremainthe same after negotiations, did not constitute inter-ference, restraint, or coercion.F. The Challenged Ballot of W. R. NoftskerNoftsker is an accountant with a private office in the cityof Carlsbad. He also works part time for Respondent as anaccountant in its offices in Carlsbad. He works an averageof about 20 hours each week for Respondent, and most ofthis is done at Respondent's offices; he prepares payrollchecks for Respondent in his own office. He has worked for3Although thecomplaintalleged only the interrogation, the direction toemployees to desist from union activitiesand the threatof discharge toHaney occurred during the interrogations, and were fullylitigated.4 This finding is based on an evaluation of the testimony of theseveralwitnesses to this conversation. I do not credit thetestimonyof employeeEusibia Sapien in the respectsthat it vanes from thisfinding. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent for approximately 19 years.He receives 2weeks' paid vacation and 10 days'paid sick leave for eachyear,the same as other employees who have worked a fullyear.He also shares in the employee hospitalization pro-gram and the profit sharing plan.Besides Company executives,Respondent's Carlsbad of-fice has an office manager,Nina Schoonover,a clerk, Doro-thy Ridgeway,and Noftsker on a part-time basis.There isno issue as to eligibility of Ridgeway.Both Noftsker andRidgeway are salaried.The appropriate unit in Case 28-RC-2241included "allemployees of the Employer in Carlsbad and at CarlsbadCaverns, including clerks,busboys, concessionaires,cooks,cashiers,waitresses,truckdrivers,nursery and kennel atten-dants, seasonal and regular part-time employees.Excluded:All corporation executives,summer seasonal, watchmen,guards, and supervisors as defined, in the Act."Since the unit includes employees"in Carlsbad"as wellas those at the Caverns,and includes"regular part-timeemployees,"I find that Noftsker is in the appropriate unit,and that his ballot should be counted.G. Other Alleged Objections to the Election1.The preelection speechThe polls opened for the electionat 2 p.m. on December1, 1971. On November30, startingabout 12 to 12:30 p.m.,Respondent assembled approximately 13 of its employeesfor speeches by General Manager Crump and Respondent'sattorney, Leonard Pickering. The meeting ended at approxi-mately 1:30 to 1:45 p.m. The employees were asked if theywould like to attend the meeting,and it was held duringworking hours.There is no objection to the contents of theremarks made by Respondent's representatives. The onlyobjection is that it was a captive meeting and may haveviolated thePeerless Plywood Co.rules As the meeting end-ed more than 24 hours prior to the election, I find no meritto this objection.2.Hiring new employeesThe Union objected to Respondent's employment of fivenew employees just before the election and contends thatthey were interrogated. These employees were not called totestify and there is no evidence that they were interrogated.Respondent normally increases its work force during theThanksgiving and Christmas holiday season. I find this ob-jection to be without merit.3.Company officials near the pollsThe Union objected to the presence of General ManagerCrump and Attorney Pickering in Respondent's restaurant,through which the employees had to pass to reach the poll-ing place,during theperiod of the election. The polls wereset upin an areaof the restaurant that could be closed offwith sliding panels. The preelection conference ended short-6 107 NLRB 427.ly before 2 p.m. on December 1, and Crump and Pickeringwent into the restaurant to eat lunch. The restaurant areathat had not been closed off was in the shape of an "L." Thearea closed off for the election was along the long side ofthe "L"; the entrance to the polling place was near the topend of the long side of the "L"; the entrance to the restau-rant was at the end of the short side of the "L." Just outsidethe restaurant was the curio shop.Emloyees going to vote could either enter through themainentrance to the restaurant and proceed through therestaurant to the entrance to the voting area near the top ofthe "L," or they could proceed through the kitchen of therestaurantwhich is located across from the entrance to thevoting area and on the inside of the "L." Crump and Picker-ing selected a table in the corner of the "L," which was thefartherest spot from the entrance to the polling area, about70 feet in distance. A partition, extending out about 4 feetfrom the wall, blocked their view of the door to the votingarea.They were served about 2:25 p.m., and left the restau-rant about 3 p.m. They did not electioneer or communicatewith employees passing through the restaurant going tovote.Before eating, they madearrangementsfor the Boardagentto be provided with something to eat in the pollingarea,since hewas unable to complete preelection arrange-ments intime to eat before the polls opened. Employeesgoing through the restaurant to vote, taking the most exped-itiouspathway, would at no time be closer than 20 to 30 feetfrom Crump and Pickering. There is no showing as to howmany other customers were in the restaurant at that hour,but as it was past the peak lunch time, it is likely that it wasnot crowded.It is improper for supervisory personnel to engage in sur-veillanceor to give the impression of surveillance of thevoting activities of employees 6 On the other hand, where asupervisor visits the voting area only briefly or where hisofficial duties take him for short visits in the area, the Boardhas not felt that this conduct was sufficient to disturb thelaboratory atmosphere of the electioon.7 In thePerformanceMeasurements Co.case, the company president stationedhimself for some period of time at a table 6 feet from theentranceto the voting area, and this was held to be improperconduct. In theBelk's Department Storecase, the supervisorstood and walked around in the area where employees weregathering to enter the voting area, and this was held to beimproper conduct. InComponents, Inc.,and inThreads, Inc.,a supervisor was near the voting area in the course of officialduties or in conformity with procedures established at thepreelection conference with the Board agent.Although I believe it would have been better form ifCrump and Pickering had had their meals served to themin the office rather than in the restaurant, yet in view of thefact that they were not just sitting or standing around, butwere engaged in a normal and necessary activity, and hadbeen unable to eat at an earlier time due to the length of thepreelection arrangements, and in view of the fact that theywere not sitting in close proximity to the door to the votingarea or to the pathway to the voting area and made nocontact with employees, I am inclined to the view and find6 PerformanceMeasurementsCo, Inc,149 NLRB 1451;Belk's DepartmentStoreof Savannah,Georgia,Inc, 98 NLRB 280.7Components, Inc,197 NLRB 163;Threads, Inc,124 NLRB 968 CAVERN SUPPLY CO.that this conduct is not sufficient to warrant setting aside theelection.4. Letters to employeesThe Union contends that in letters Respondent sent toemployees shortly before the election, misrepresentationswere made.Respondent sent a series of five letters to em-ployees on November 23, 24, 26, 27, and 29, 1971. TheUnion contends that Respondent misrepresented the effectof the President'swage stabilization program on possiblewage increases for Respondent's employees and misrepre-sented the Union as "strike-happy."In Respondent's letter, mailed November 24, it statedthat"it appears,at this time, that President Nixon's PhaseII of the Price and Wage Freeze will limit generalPriceincreases to 2 1/2%andWageincreases to 5 1/2% for thenext year."In Respondent's letter of November 26, it referred to theUnion as this "strike-happy Steelworkers Union."The pertinent provisions of the Rules and Regulations ofthe Economic Stabilization Program referredto by theUnion,and in effect at the time of the election,are foundin the Appendix thereto entitled "Policies governing PayAdjudgments Adopted by the Pay Board November 8,1971," as follows:4. (a) Effective November 14, 1971, the general paystandard shall be applicable to new laboragreementsand, where no labor agreement is in effect, to existingpay practices. The general pay standard would pro-vide:On and after November 14, 1971, permissible annualaggregate increases would be those normally consid-ered supportable by productivity improvement andcost of living trends. Initially, the general pay standardis established as 5.5 percent. The appropriateness ofthis figure will be reviewed periodically by the Board,taking into account such factors as the long-term pro-ductivity trend of 3 percent, cost of living trends, andthe objective of reducing inflation.In reviewing new contracts and pay practices, thePay Board shall consider ongoing collective bargainingand pay practices and the equitable position of theemployees involved, including the impact of recentchanges in the cost of living upon the employees' com-pensation.5.Following approval of special procedures by thePay Board with respect to hearing "prior approval"cases and other special situations,application may bemade for an exception to the general pay standard andfor a hearing on such matters as inequities and sub-standard conditions.7.Provisions may be considered for vacation plans,in-plant adjustments of wages and salaries,in-gradeand length of service increases, payments under com-pensation plans,transfers and the like.During the several days before the election, the Unionsent to employees and to Respondent a number of lettersand leaflets. In Union Representative Cornett's letter toGeorge Crump, dated November 27, 1971, he replied to thequestion of the wage freeze as follows:589I am sure you are aware that Employers with lessthan 1,000 Employees do not even have to go before theWage Board before they can put in effect a WageRaise.Low wage groups are not restricted to the 5.5%Guide lines, However, the wage price board has al-ready approved one wage settlement in excess of 15%.Iam sure we can get the wage board to approve justabout any amount you would be willing to give youremployees. (Check Section 4 of the Pay Boards PolicyGuide lines.)I find nothing in the rules and regulations of the PayBoard, in effect at the time of the election herein, whichexempts itscoverage to employers with less than 1 thousandemployees or to low wage groups as a general category.Section 101.25(b) provides that as to employers with lessthan 1 thousand employees, "pay adjustments are not sub-ject to pre-notification and reporting. However, they aresubject to monitoring and spot checks as are pay adjust-mentsby firms in other categories." Section 101.32 setsforth classifications of exemptions, but not low wage groupsgenerally.As to Respondent's assertions on the effect of the wagestabilization program on wage increases of its employees, Icannot find that Respondent made a misrepresentation.Furthermore, the Union had the opportunity to, and did atleast to Crump, set forth its interpretation as to the effectof the regulations.As to the characterization of the Union as "strike-happy,"the Union contends that it has never had a strike "in South-eastern New Mexico, in Eddy County," and that therefore,the statement of Respondent is false. This statement ofRespondent was contained in its letter of November 26; theUnion had ample opportunity to respond; Respondent'scharacterization was not limited to any geographical area;furthermore, this is a characterization that the employeescan evaluate.Ifind that the Union's objection to the contents ofRespondent's election letters is without merit.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Douglas Haney on November 2, 1971,because of his union activities, Respondent engaged in anunfair labor practice affecting commerce within the mean-ing of Section 8(a)(3) and (1) and Section 2(6) and (7) of theAct.4.By coercively interrogating employees, by directingthem to desist from union activities, and by threat of dis-charge to Douglas Haney for union activities Respondentviolated Section 8(a)(1) of the Act.5.Employees Dorotha Shipman, Eddie Minter,BennieGrant, and Douglas Haney are employees within the mean-ing of the Act and are not supervisors within themeaningof the Act. W. R. Noftsker is an employee of Respondentwithin the meaning of the Act and in the appropriate unit. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By the conduct of Respondent described above in par-agraphs 3 and 4,Respondent has improperly affected theresults of the representation election conducted on Decem-ber 1, 1971.Respondent has not otherwise interfered withthe results of the election by other conduct alleged inPetitioner's objections.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I find it necessary that Respondentbe ordered to cease and desist therefrom,and that it takecertain affirmative actions to remove the effects of the un-fair labor practices and to effectuate the policiesof the Act.The Respondent,having discriminatorily dischargedDouglas Haney,is to be ordered to offer him full reinstate-ment,with backpay computed on a quarterly basis, plusinterest at 6 percent per annum,as prescribed in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962),from date ofdischarge to date reinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSRespondent,The Cavern Supply Company, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for joiningor supporting United Steel Workers ofAmerica, AFL-CIO, or any other union.(b)Coercivelyinterrogatingany employee about unionsupport or union activities;directing employees to desistfrom engagingin union activities;and threateningemploy-ees with discharge for engaging in union activities.(c) In anylike or related mannerinterfering with, re-straining,or coercingemployeesin the exerciseof theirrightsunder Section7 of the Act.2.Take thefollowing affirmativeaction necessary to ef-fectuate the policiesof the Act:(a)Offer Douglas Haney immediate and full reinstate-ment to his formerjob or, if such jobno longer exists, to asubstantially equivalentposition, without prejudice to hisseniority orother rightsand privileges, and make him wholefor hislost earnings in the mannerset forthin the sectionof the Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, all payrollrecords, social security payment records, timecards,person-nel records and reports, and all records necessary to analyzethe amountof backpay due underthe terms of this recom-mended Order.(c)Post at its place of businessin Carlsbad, New Mexico,and at theCarlsbad Caverns,copies ofthe attached noticemarked"Appendix." 9 Copies of the notice,on forms pro-vided bythe RegionalDirectorfor Region 28, after beingduly signed by an authorizedrepresentative of Respondent,shall be postedby theRespondent immediately upon re-ceipt thereof,and be maintainedfor 60 consecutive daysthereafter,in conspicuous places,including all places wheresuch notices to employees are customarily posted.Reason-able steps shall be takenby theRespondent to ensure thatthe notices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply therewith.IT IS FURTHER ORDERED(1) that the challenges to the ballotsof Douglas Haney,Dorotha Shipman, Eddie Minter, Ben-nieGrant, and W. R. Noftsker be overruled, (2) thatPetitioner's objections2b and 2cbe sustained and that allother objections of Petitioner be overruled, and (3) thatCase 28-RC-2241 be remanded to the Regional Director toopen and count the ballots of Douglas Haney,DorothaShipman, Eddie Minter, Bennie Grant, and W. R. Noftsk-er, and to issue a revisedtally ofballots and a certificationof representativeif the UnitedSteelWorkers of America,AFL-CIO, has received a majority of the valid votes cast.In the event the Union has not received a majority, theelection conducted on December 1, 1971, shall thereupon beset aside and a new election shall be conducted when theRegional Director deems that circumstances permit a freechoice by the employees.8 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.9 In the event that the Board's Order is enforcedby a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any employee,including those in the classifica-tion of "supervisor," for joining or supporting the Unit-ed SteelWorkers of America, AFL-CIO, or any otherunion.WE WILL NOT coercively interrogate any employeeabout union activities.WE WILL NOT direct employees that they are not toengage in union activities.WE WILL NOTthreaten employeeswithdischarge forengaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees in their right toengage in union activities.WE WILL offer Douglas Haney immediate and fullreinstatement to his former job or,if it no longer exists, CAVERN SUPPLY CO.591then to a substantially equivalent position, withoutThis is an official notice and must not be defaced byprejudice to his seniority or other rights and privileges,anyone.and we will reimburse him for earnings he has lostThis notice must remain posted for 60 consecutive daysbecause of the discharge,plus 6-percent interest.from the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerningTHE CAVERN SUPPLY COMPANY,this notice or compliance with its provisions may be direct-INC.ed to the Board'sOffice,7011 Federal Building and U.S.(Employer)Courthouse, P.O. Box 2146,500 Gold Avenue,S.W., Albu-querque,New Mexico 87101,Telephone 505-843-2508.DatedBy(Representative)(Title)